Dear Dr. Mallory:
At your request, we have reviewed the Department's fiscal years 1984-86 Application for Federal Assistance under Title I of the Elementary and Secondary Education Act of 1965, as amended by the Education Consolidation and Improvement Act of 1981, for the provision of educational services to educationally deprived children of migratory agricultural workers and fishermen.
We have considered relevant provisions of the Elementary and Secondary Education Act of 1965, as amended by the Education Consolidation and Improvement Act of 1981, including the regulations issued thereunder, as well as Article III, Section 38(a), Missouri Constitution, and Section 161.092, RSMo 1978.
This letter constitutes our official certification that the Missouri Department of Elementary and Secondary Education has the authority under state law to perform the duties and functions of a "State educational agency" as defined in Title I of the Elementary and Secondary Education Act, [20 U.S.C. § 244(7)], as amended by the Education Consolidation and Improvement Act, including those arising from the assurances set forth in the application.
Very truly yours,
                                  JOHN ASHCROFT Attorney General